Citation Nr: 1118263	
Decision Date: 05/12/11    Archive Date: 05/17/11

DOCKET NO.  09-06 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a myopia and presbyopia (claimed as a vision condition). 

3.  Entitlement to an initial disability rating higher than 20 percent for type II diabetes mellitus.  

4.  Entitlement to an initial disability rating higher than 60 percent for diabetic nephropathy.  

5.  Entitlement to an initial disability rating higher than 20 percent for peripheral vascular disease of the left lower extremity prior to June 4, 2007, and a disability rating higher than 60 percent since.

6.  Entitlement to an initial disability rating higher than 20 percent for peripheral vascular disease of the right lower extremity prior to June 4, 2007, and a disability rating higher than 60 percent since.

7.  Entitlement to an initial compensable disability rating for erectile dysfunction.  

8.  Entitlement to an effective date earlier than September 28, 2006, for the grant of service connection for type II diabetes mellitus. 

9.  Entitlement to an effective date earlier than November 14, 2006, for the grant of service connection for peripheral vascular disease of the left and right lower extremities.

10.  Entitlement to an effective date earlier than November 14, 2006, for the grant of service connection for diabetic nephropathy.

11.  Entitlement to an effective date earlier than November 14, 2006, for the grant of service connection for erectile dysfunction.

12.  Entitlement to an effective date earlier than November 14, 2006, for the grant of special monthly compensation (SMC) due to loss of use of a creative organ. 

13.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to June 4, 2007.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to April 1970, including service in the Republic of Vietnam from May 1969 to May 1970.

This case comes to the Board of Veterans' Appeals (Board) is from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  In particular, the RO denied the Veteran's petition to reopen his claim for service connection for PTSD, since new and material evidence had not been submitted since a prior final rating decision which had also denied that claim.  The RO also denied service connection for myopia and presbyopia (claimed as a vision condition).  The RO granted service connection for type II diabetes mellitus, assigning an initial 20 percent rating from the date he filed his claim on September 28, 2006.  The RO also granted service connection for disabilities associated with his diabetes mellitus, including (i) diabetic nephropathy, assigning an initial 60 percent rating from November 14, 2006; (ii) peripheral vascular disease of the lower extremities, assigning an initial 20 percent rating for each lower extremity from November 14, 2006, until June 4, 2007, and a 60 percent rating for each lower extremity since June 4, 2007; (iii) erectile dysfunction, with an initial noncompensable (zero percent) rating from November 14, 2006; and (iv) special monthly compensation due to loss of use of a creative organ, also effective from November 14, 2006.  

As to his psychiatric disability claim, to include PTSD, the Board observes that service connection for this condition was previously denied.  Since those determinations, there has been a liberalizing law creating a new evidentiary standard for which a claim of entitlement to service connection for PTSD can be substantiated under 38 C.F.R. § 3.304(f).  See 75 Fed. Reg. 39843 (July 13, 2010). Therefore, the Veteran's instant claim will be reviewed on a de novo basis as opposed to a new and material basis.  See Pelegrini v. Nicholson, 18 Vet. App. 112, 125 (2004); Spencer v. Brown, 4 Vet. App. 283 (1993), aff'd, 17 F.3d 368 (Fed. Cir. 1994). 

In addition to the above issues on appeal, the Veteran filed a timely notice of disagreement (NOD) with respect to a July 2007 rating decision that denied his claim of entitlement to a TDIU.  The Veteran's combined disability rating was subsequently increased to 100 percent, effective June 4, 2007.  In light of the decision of the United States Court of Appeals for Veterans Claims (Court) in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Board has recharacterized the issue as set forth on the title page.  This issue is addressed in the REMAND portion of the decision below and is remanded to the RO.


FINDINGS OF FACT

1.  The Veteran's diabetes mellitus requires insulin and a restricted diet but has not required him to limit his activities.

2.  The Veteran has blood urea nitrogen (BUN) level between 9 and 14 mg % and a creatinine level between 1.0 and 1.2 mg %.

3.  The Veteran's diabetic nephropathy has not caused generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.

4.  Prior to June 4, 2007, the Veteran's peripheral vascular disease of the lower extremities was manifested by claudication on walking 10 yards on a level grade at 2 miles per hour, as well as trophic changes involving the absence of hair on both legs; however, neither leg was manifested by persistent coldness or an ankle/brachial index of 0.5 or less. 

5.  Since June 4, 2007, the Veteran's peripheral vascular disease of the lower extremities has been manifested by claudication on walking 20 yards on a level grade at 2 miles per hour, trophic changes involving the absence of hair on both legs, and limb pain at rest; however, there is no evidence of deep ischemic ulcers or an ankle/brachial index of 0.4 or less.

6.  The Veteran has erectile dysfunction but does not have a deformed penis. 

7.  On September 28, 2006, the RO received the Veteran's claim for service connection for diabetes mellitus. 

8.  The Veteran was first diagnosed with diabetes mellitus in September 2006.

9.  A VA examination performed on November 14, 2006, shows that the Veteran's complications from diabetes mellitus include diabetic nephropathy, peripheral vascular disease of the lower extremities, and erectile dysfunction, all of which were most likely present at the time he filed his claim on September 28, 2006. 


CONCLUSIONS OF LAW

1.  The criteria have not been met for an initial disability rating higher than 20 percent for diabetes mellitus.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.119, Diagnostic Code 7913 (2010).

2.  The criteria have not been met for an initial disability rating higher than 60 percent for diabetic nephropathy.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.115a, Diagnostic Code 7541 (2010).

3.  The criteria have been met for an initial 40 percent rating for peripheral vascular disease of the left lower extremity prior to June 4, 2007.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.104, Diagnostic Code 7114 (2010).

4.  The criteria have been met for an initial 40 percent rating for peripheral vascular disease of the right lower extremity prior to June 4, 2007.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.104, Diagnostic Code 7114 (2010).

5.  The criteria have not been met for a disability rating higher than 60 percent for peripheral vascular disease of the left lower extremity since June 4, 2007.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1-4.14, 4.104, Diagnostic Code 7114 (2010).

6.  The criteria have not been met for a disability rating higher than 60 percent for peripheral vascular disease of the right lower extremity since June 4, 2007.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.104, Diagnostic Code 7114 (2010).

7.  The criteria have not been met for an initial compensable disability rating for erectile dysfunction.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.71a, Diagnostic Code 7522 (2010).

8.  The criteria have not met for an effective date earlier than September 28, 2006, for the grant of service connection for type II diabetes mellitus.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.1, 3.114, 3.155, 3.157, 3.400, 3.816 (2010).

11.  The criteria are met for an earlier effective date back to September 28, 2006, for the grant of service connection for peripheral vascular disease of the lower extremities, diabetic nephropathy, erectile dysfunction, and SMC for loss of use of a creative organ.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.1, 3.114, 3.155, 3.157, 3.400, 3.816 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  These VCAA notice requirements apply to all elements of a service-connection claim, including the downstream disability rating and effective date elements.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

As t the Veteran's claim of service connection for myopia and presbyopia (asserted as a vision condition), the duty to notify has been satisfied by means of a letter from the RO to the Veteran dated in October 2006.  This letter properly informed him of what evidence was required to substantiate his claim, and apprised him of his and VA's respective responsibilities in obtaining this supporting evidence.  He also was notified of the downstream disability rating and effective date elements of his claim in the eventuality that service connection is ultimately granted.  See Dingess, supra.  The letter was also issued prior to the initial adjudication of the claim in March 2007 - the preferred sequence.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

The Board notes that VCAA notice is not required concerning the remaining issues involving the initial ratings and effective dates assigned for his service-connected diabetes mellitus, diabetic nephropathy, peripheral vascular disease, erective dysfunction (including loss of use of a creative organ).  As service connection has been granted for each of these disabilities, with the assigned of initial ratings and effective dates, the notice requirements of the VCAA have been met.  In other words, additional VCAA notice is not required concerning these downstream elements of the claim because the initial intended purpose of the notice has been served.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA's General Counsel has clarified that no additional VCAA notice is required for a downstream issue, including the effective date, and that a Court decision suggesting otherwise is not binding precedent.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  Instead of issuing an additional VCAA notice in this situation, the provisions of 38 U.S.C.A. § 7105(d) require VA to issue an SOC if the disagreement is not resolved.  And since the RO issued an SOC in January 2009 addressing theses downstream issues, no further notice is required.  See Goodwin v. Peake, 22 Vet. App. 128 (2008) and Huston v. Principi, 17 Vet. App. 195 (2003).  As such, the Board finds that all necessary development of the downstream claims for higher initial ratings and earlier effective dates has been accomplished, and therefore appellate review of this claim may proceed without prejudicing the Veteran.  Moreover, resolution of the earlier-effective-date claims ultimately turns on when he filed his claim, so an examination and opinion are not needed to fairly decide the current claims for an earlier effective date.  See 38 U.S.C.A. § 5103A(d)(2)(A)-(C); 38 C.F.R. § 3.159(c)(4)(A)-(C).  See also Chotta v. Peake, 22 Vet. App. 80, 85-86 (2008) (discussing situations when it may be necessary to obtain a retrospective medical opinion to determine the date of onset or severity of a condition in years past).

With respect to his claim for service connection for myopia and presbyopia (claimed as a vision condition), VA has fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO has obtained all pertinent records that he identified as relevant to his claim, and he was afforded several VA examinations to determine the nature and etiology of any vision problems.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Board thus finds that no further development is necessary.

II.  Entitlement to Service Connection for a Vision Disorder

The Veteran is seeking service connection for a vision condition.  But the record shows that any vision problems he may be experiencing are due to myopia and presbyopia, for which service connection may not be granted.  

Refractive error of the eyes, which include myopia and presbyopia, are considered congenital or developmental defects, and therefore are not disabilities within the meaning of applicable regulations providing for payment of VA disability compensation benefits.  38 C.F.R. §§ 3.303, 4.9.  Thus, such disorders require more than an increase in severity during service in order to warrant a grant of service connection.  The evidence must show that the defect was subject to a superimposed disease or injury during military service that resulted in increased disability.  VAOPGCPREC 82- 90 (July 18, 1990), published at 56 Fed. Reg. 45,711 (1990) (a reissue of General Counsel opinion 01-85 (March 5, 1985).

The VA General Counsel explained there is a distinction under the law between a congenital or developmental "disease" and a congenital "defect" for service connection purposes in that congenital diseases may be recognized as service connected if the evidence as a whole shows aggravation in service within the meaning of VA regulations.  A congenital or developmental "defect," on the other hand, because of 38 C.F.R. § 3.303(c), is not service connectable in its own right, though service connection may be granted for additional disability due to disease or injury superimposed upon such defect during service.  VAOPGCPREC 82-90.

A December 2006 VA eye examination attributed the Veteran's vision problems to myopia and presbyopia, which constitute a congenital or developmental defect.  There is also no evidence that these conditions were ever subject to a superimposed disease or injury during service.  His STRs, for example, note that vision in both eyes was 20/20 at the time he entered service in October 1968, as well as at his separation examination in April 1970.  

Indeed, medical evidence indicates that the Veteran does not have a current disorder involving either eye other than his defect due to myopia and presbyopia.  Since service connection has been established for diabetes mellitus, the Veteran has been afforded several VA examinations to determine whether he also suffers from vision problems associated with his diabetes, namely diabetic retinopathy.  If so, service connection would be warranted for any visions problems associated with his now service-connected diabetes mellitus.  See 38 C.F.R. § 3.310(a) (permitting service connection on a secondary basis for disability that is proximately due to, the result of, or chronically aggravated by a service-connected condition). 

A VA general medical examination performed in November 2006 revealed that both eyes were within normal limits.  For unknown reasons, however, the examiner diagnosed the Veteran with diabetic retinopathy.  Other medical professionals, however, ruled out that the Veteran has diabetic retinopathy.  At his VA eye examination December 2006, the VA examiner concluded that the Veteran "has none of the ocular complications of diabetes mellitus."  The examiner added, though, that "[The Veteran] does have a small corneal scar which may be interfering with his visual acuity in the right eye which is unrelated to his diabetes mellitus."  Thus, the only diagnoses were corneal scar OD [right eye], myopia, and presbyopia.  

With respect to his corneal scar, the Board notes that the STRs make no reference to a right eye injury which could have caused this scar.  In fact this scar was first noted at the December 2006 VA examination, approximately 36 years after the completion of his military service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (ruling that a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).  Thus, there is no evidence of a superimposed injury in service.

A June 2007 VA examination report also notes that both eyes were within normal limits.  Under the diagnoses section, the examiner specifically commented that the Veteran does not suffer from an eye problem.  The same conclusion was reached by B.L., M.D., a private ophthalmologist, in a February 2007 report, wherein he stated that there is no evidence of any diabetic retinopathy.

Since the Veteran's visions problems have been attributed to myopia and presbyopia, with no evidence that either condition was ever subject to a superimposed disease or injury during service, the Board finds no basis to grant the claim.  There is also no basis to grant service connection for any other eye disorder, such as diabetic retinopathy, since the overwhelming medical evidence indicates that he does not have this condition.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (in the absence of proof of the presently claimed disability, there can be no valid claim).  

The Board places significant probative value on the December 2006 VA examination report as well as Dr. B.L.'s February 2007 report, both of which indicate that the Veteran does not have diabetic retinopathy.  These opinions have greater probative value because both were provided by eye doctors, as opposed to the November 2006 VA general medical examination.  See Wray v. Brown, 7 Vet. App. 488, 493 (1995) (holding that the adoption of an expert medical opinion may satisfy the Board's statutory requirement of an adequate statement of reasons and bases if the expert fairly considered the material evidence seemingly supporting the Veteran's position); see also Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may favor the opinion of one competent medical expert over that of another when decision makers give an adequate statement of reasons and bases).

In addition to the medical evidence, the Board has also considered the Veteran's own statements in support of his claim.  In a November 2007 statement, the Veteran, through his representative, attributed his vision problems to cataracts, which VA failed to diagnose.  However, as laypersons without any medical training and expertise, both the Veteran and his representative are not qualified to render a diagnosis of cataracts.  38 C.F.R. § 3.159 (2010).  For these reasons and bases, the Board finds that the preponderance of the evidence is against the claim for service connection for myopia and presbyopia (claimed as a vision condition).  Therefore, the doctrine of reasonable doubt is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Hence, the appeal is denied.  

III.  Entitlement to an Initial Disability Rating Higher than 20 Percent for Type II Diabetes Mellitus  

The record shows that the Veteran served in the Republic of Vietnam during the Vietnam era and that he eventually developed type II diabetes mellitus.  As a result, the RO issued a rating decision in March 2007 wherein it granted service connection and assigned a 20 percent disability rating for diabetes mellitus, effective from the date he filed his claim on September 28, 2006. 

The Veteran appealed that decision by requesting an initial rating higher than 20 percent.  The Board must therefore consider whether separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staging," with equal consideration for the entire body of evidence.  Fenderson, 12 Vet. App. at 125-26 (holding that, when a Veteran timely appeals an initial rating, VA must consider whether the rating should be "staged" to compensate the Veteran for times since the effective date of the award when the disability may have been more severe than at other times during the course of the appeal).

Disability ratings are determined by applying the criteria set forth in VA's Rating Schedule.  Ratings are based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Diabetes mellitus is rated under Diagnostic Code (DC) 7913.  Under this code provision, a 20 percent rating is assigned if diabetes requires insulin and a restricted diet, or where oral hypoglycemic agents and a restricted diet are required.  The next higher rating of 40 requires insulin, a restricted diet, and regulation of activities.   See 38 C.F.R. § 4.119, DC 7913 (emphasis added).

A 60 percent rating is assigned where this condition requires insulin, a restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice monthly visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  Lastly, a 100 percent rating is assigned for more severe symptoms, but also requires that the veteran be on insulin.  Id.

Note (1): Evaluate compensable complications of diabetes separately unless they are part of the criteria used to support a 100 percent evaluation.  Noncompensable complications are considered part of the diabetic process under diagnostic code 7913. Note (2):  When diabetes mellitus has been conclusively diagnosed, do not request a glucose tolerance test solely for rating purposes.  Id.

While the Veteran's diabetes mellitus requires insulin and a restricted diet, both of which are required for a 40 percent rating, there is simply no evidence that this condition has restricted his activities, which is an essential element for a 40 percent disability rating under DC 7913.  Therefore, there is no basis to grant an initial rating higher than 20 percent for his diabetes mellitus. 

In two Physician's Statement forms dated in September 2006 and September 2008, a VA physician checked the box next to "The veteran's diabetes mellitus requires insulin and restricted diet, or; oral hypoglycemic agent and restricted diet."  This corresponds directly to the criteria for a 20 percent rating.  Significantly, the physician did not check the box next to "The veteran's diabetes mellitus requires insulin, restricted diet, and regulation of activities."  These forms provide compelling evidence against the assignment of a disability rating higher than 20 percent.  Similarly, VA examination reports dated in November 2006, December 2006, and June 2007 also note that the Veteran's diabetes mellitus requires insulin and a restricted diet but make no reference to regulation of activities.  

Since there is no indication that a medical professional has restricted the Veteran's activities due to his diabetes mellitus, there is no basis to assign an initial rating higher than 20 under DC 7913.  For these reasons and bases, the Board finds that the preponderance of the evidence is against an initial disability rating higher than 20 percent for the Veteran's diabetes mellitus since the initial grant of service connection.  Therefore, the doctrine of reasonable doubt is not for application and the appeal is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 49.  The issue concerning the effective date of the grant of service connection for this disability will be discussed below.  

IV.  Entitlement to an Initial Disability Rating Higher than 60 Percent for Diabetic Nephropathy  

In March 2007, the RO established service connection for diabetic nephropathy and assigned an initial 60 percent rating from November 14, 2006, on this basis that it was the date the evidence first showed an associated between this condition and the service-connected diabetes mellitus.  

Under 38 C.F.R. § 4.115b, DC 7541 renal involvement in diabetes mellitus is rated as renal dysfunction.  Under 38 C.F.R. § 4.115a, disability ratings higher than 60 percent are available for renal dysfunction.  The next higher rating of 80 percent is assigned if there is persistent edema and albuminuria with BUN 40 to 80 mg%; or creatinine 4 to 8 mg%; or generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion due to renal dysfunction.  

A 100 percent rating requires regular dialysis, or precluding more than sedentary activity from one of the following: persistent edema and albuminuria; or BUN more than 80 mg%; or creatinine more than 8mg%; or markedly decreased function of kidney or other organ systems, especially cardiovascular.  Id. 

Applying these criteria to the facts of this case, the Board finds no basis to assign a disability rating higher than 60 percent for the Veteran's diabetic nephropathy since the initial grant of service connection.  The Veteran's creatinine and BUN level were checked on two occasions when examined for VA compensation purposes.  Testing in November 2006 showed a BUN level of 14 mg% and a creatinine level of 1.2 mg%, while testing in June 2007 showed a BUN level of 9 mg% and a creatinine level of 1.0 mg%.  These findings are significantly less than those required for the higher 80 percent rating.  Id. 

There also has been no evidence that the Veteran requires regular dialysis or that he suffers from generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion due to renal dysfunction.  Indeed, the November 2006 and June 2007 VA examination reports both note that the Veteran appears well developed and well nourished.  His weight also increased from 200 pounds in November 2006 to 214 pounds in June 2007.  In short, there is no basis to assign a disability rating higher than 60 percent for the Veteran's diabetic nephropathy since the initial grant of service connection.

In conclusion, the Board finds that the preponderance of the evidence is against an initial disability rating higher than 60 percent for the Veteran's diabetic nephropathy.  Hence, the doctrine of reasonable doubt is not for application, see 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55, and the appeal is denied.  The issue concerning the effective date of the grant of service connection for this disability will be discussed below.  

V.  Entitlement to Initial Ratings Higher than 20 Percent for Peripheral Vascular Disease of the Left and Right Lower Extremities Prior to June 4, 2007, and Disability Ratings Higher than 60 percent since

The Veteran developed peripheral vascular disease in both lower extremities as a result of his diabetes mellitus.  In March 2007, therefore, the RO granted service connection for this disability.  The RO assigned an initial 20 percent rating for each lower extremity from November 14, 2006, since this is the date the evidence first showed an associated between his peripheral vascular disease and his diabetes mellitus.  The Veteran appealed by requesting an initial disability rating higher than 20 percent.  Fenderson, 12 Vet. App. at 125-26.

After additional medical evidence was obtained, the RO issued a January 2009 rating decision in which it granted increased ratings of 60 percent for each lower extremity.  But rather than granting these increases back to the initial grant of service connection on November 14, 2006, the RO granted them from June 4, 2007, since this was the date a VA examination showed that his peripheral vascular disease first met the criteria for a 60 percent rating for each lower extremity.  Therefore, the Board must determine whether the Veteran is entitled to an initial disability rating higher than 20 percent for peripheral vascular disease of the left and right lower extremities prior to June 4, 2007, and a disability rating higher than 60 percent since.  

Peripheral vascular disease is evaluated pursuant to DC 7114.  This code provision provides a 20 percent rating if evidence shows claudication on walking more than 100 yards, and diminished peripheral pulses or ankle/brachia index of 0.9 or less.  38 C.F.R. § 4.104, DC 7114.

The next higher rating of 40 percent rating is assigned if there is claudication on walking between 25 and 100 yards on a level grade at 2 miles per hour, and; trophic changes (thin skin, absence of hair, dystrophic nails) or ankle/brachial index of 0.7 or less warrant a 40 percent rating.  Id. 

A 60 percent rating requires claudication on walking less than 25 yards on a level grade at 2 miles per hour, and; either persistent coldness of the extremity or ankle/brachial index of 0.5 or less.  Id.   And lastly a 100 percent rating is warranted for ischemic limb pain at rest, and; either deep ischemic ulcers or ankle/brachial index of 0.4 or less.  Id. 

Note 1 to Diagnostic Code 7114 provides that the ankle/brachial index is the ratio of the systolic blood pressure at the ankle (determined by Doppler study) divided by the simultaneous brachial artery systolic blood pressure.  The normal index is 1.0 or greater.  Id. 

A.  Prior to June 4, 2007

Applying these criteria to the facts of this case, the Board finds that the evidence supports an initial 40 percent rating for each lower extremity for the entire period prior to June 4, 2007.  The November 2006 VA examination report is the only relevant evidence during this period.  This report notes the Veteran's complaints of intermittent claudication after walking 10 yards on level ground at 2 miles per hour.  He also reported calf pain at rest but denied persistent coldness of the extremities.  An examination of the legs showed atrophic skin changes with the absence of hair.  Doppler studies showed a brachial index of 0.94 for the left ankle and 0.93 for the right ankle.  

Since this report indicates that the Veteran has claudication in both legs after walking 10 yards on level ground at 2 miles per hour, as well as trophic changes (absence of hair) involving both lower extremities, a 40 percent rating is warranted for each lower extremity due to peripheral vascular disease for the entire period prior to June 4, 2007.  In reaching this decision, the Board also finds that a disability rating higher than 40 percent is not warranted for either lower extremity prior to June 4, 2007.  The Veteran reported claudication on walking less than 25 yards on a level grade at 2 miles per hour, which is listed in the criteria for a 60 percent rating.  Also required, however, is either persistent coldness of the extremity or ankle/brachial index of 0.5 or less, neither of which has been shown.  As noted, the Veteran denied persistent coldness of the extremities, and Doppler testing showed a brachial index of 0.94 for the left ankle and 0.93 for the right ankle - so not less than 0.5.  In sum, there is no basis to assign an initial rating higher than 40 percent for the entire period prior to June 4, 2007. 

B.  Since June 4, 2007

The RO assigned a 60 percent rating for each lower extremity based on findings obtained during a VA examination performed on June 4, 2007.  These findings included atrophic skin changes of both lower extremities involving dystrophic nails and the absence of hair.  The Veteran also reported claudication after walking 20 yards on level ground at 2 mile per hour.  This time, however, the Veteran also reported calf pain at rest and persistent coldness of both lower extremities.  Thus, the RO correctly increased the Veteran's rating to 60 percent for each lower extremity under DC 7114.  However, there is no basis to assign the next higher rating of 100 percent for either lower extremity.  

The Veteran reported limb pain at rest, which is listed in the criteria for a 100 percent rating under DC 7114.  But a 100 percent rating also requires either deep ischemic ulcers or ankle/brachial index of 0.4 or less, neither of which is listed in the June 2007 VA examination report.  Indeed, Doppler testing revealed a brachial index of 0.8 for the left ankle and 0.95 for the right ankle.  In the absence of either deep ischemic ulcers or ankle/brachial index of 0.4 or less, there is no basis to assign a higher 100 percent rating for either lower extremity since June 4, 2007.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met).

C.  Conclusion

In conclusion, the Board finds that the evidence supports a 40 percent rating for each lower extremity due to peripheral vascular disease for the entire period prior to June 4, 2007, and that the preponderance of the evidence is against a disability rating higher than 60 percent for either lower extremity since June 4, 2007.  The issue concerning the effective date for the grant of service connection for these two disabilities will be discussed below.  

VI.  Entitlement to an Initial Compensable Disability Rating for Erectile Dysfunction

Because medical evidence indicates that the Veteran has erectile dysfunction associated with his diabetes mellitus, the RO in March 2007 granted service connection for erectile dysfunction.   The RO assigned a noncompensable (zero percent) disability rating from November 14, 2006, since this is the date the evidence first showed an associated between his erectile dysfunction and his diabetes mellitus.  The Veteran appealed by requesting an initial compensable disability rating.  Fenderson, 12 Vet. App. at 125-26.

The RO assigned a noncompensable rating for the Veteran's erectile dysfunction under DC 7522, which governs penis deformity with loss of erectile power.  38 C.F.R. § 4.115b, DC 7522.  This code provides a 20 percent rating for penis deformity with loss of erectile power.  Id.  In every instance where the schedule does not provide a zero percent rating for a diagnostic code, a zero percent rating shall be assigned when the requirements for a compensable rating are not met.  38 C.F.R. § 4.31.

Thus a compensable rating for erectile dysfunction requires both deformity of the penis and loss of erectile power.  Having only one or the other is insufficient.  See Melson, 1 Vet. App. at 334 (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met).  Here, the Veteran has loss of erectile power, but no deformity of the penis has been objectively shown or even alleged by the Veteran.  The November 2006 and June 2007 VA examination reports both note that his penis and testicles are entirely normal.  He was diagnosed with impotence based on his complaints of erectile dysfunction.  

Thus, since the Veteran has erectile dysfunction but no penile deformity, a compensable rating is not warranted under DC 7522.  As the preponderance of the evidence is against the claim, the doctrine of reasonable doubt is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.  Accordingly, the appeal is denied.  

VII.  Consideration of an Extraschedular Evaluation

Finally, in exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Board finds that the rating criteria contemplate each of the Veteran's disabilities, to include the manifestations of the conditions.  The rating criteria are thus adequate to evaluate the Veteran's disability and referral for consideration of extraschedular rating is not warranted.

VIII.  Entitlement to an Effective Date Earlier than September 28, 2006, for the Grant of Service Connection for Type II Diabetes Mellitus

The statutory guidelines for the determination of an effective date of an award of disability compensation are set forth in 38 U.S.C.A. § 5110.  Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  See 38 C.F.R. § 3.400.  In cases involving direct service connection, the effective date will be the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service.  Otherwise, the effective date will be the date of receipt of the claim or the date entitlement arose, whichever is later.  See 38 C.F.R.  § 3.400(b)(2)(i).

A specific claim in the form prescribed by the Secretary of VA must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a).  Any communication or action indicating an intent to apply for one or more VA benefits may be considered an informal claim. 38 C.F.R. § 3.155.  An informal claim must identify the benefit sought.  The term "application" is used interchangeably with claim and is defined as a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  See 38 C.F.R. § 3.1(p) (2009); see also Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 1999).

With respect to earlier effective date claims for service connection for diseases presumed to be caused by herbicide or Agent Orange exposure, VA has issued special regulations to implement orders of a United States district court in the class action of Nehmer v. United States Department of Veteran's Affairs.  38 C.F.R. § 3.816 (2010).  See Nehmer v. U.S. Veterans Admin., 32 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. U.S. Veterans Admin., 32 F. Supp. 2d 1175 (N.D. Cal 1999) (Nehmer II); Nehmer et al v. Veterans Admin. of the Gov't of the U.S., 284 F. 3d 1158 (9th Cir. 2002) (Nehmer III).

In pertinent part, a Nehmer class member is defined as a Vietnam Veteran who has a covered herbicide disease.  38 C.F.R. § 3.816(b)(1)(i).  The term covered herbicide diseases includes type II diabetes mellitus.  38 C.F.R. § 3.816(b)(2)(i) (2010).  This regulation applies to claims for disability compensation for the covered herbicide disease that were either pending before VA on May 3, 1989, or were received by VA between that date and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease.  38 C.F.R. § 3.816(c).

Diabetes mellitus, type II, was included as a presumptive Agent Orange disease under 38 C.F.R. § 3.309(e), which was made effective by VA as of July 9, 2001.  The legislation was then made retroactive by the United States Court of Appeals for the Federal Circuit back to May 8, 2001.  See Liesegang v. Secretary of Veterans Affairs, 312 F.3d 1368 (Fed. Cir. 2002).  Accordingly, if the Veteran's claim was received between May 3, 1989 and May 8, 2001, the effective date must be the date of the claim.  Otherwise, the effective date of the award will be determined in accordance with § 3.114, which addresses effective dates when service connection has been granted based on a liberalizing change in the law (i.e. the inclusion of type II diabetes mellitus as a disease formally associated with exposure to herbicide agents).

Under 38 C.F.R. § 3.114, an effective date one year prior to the date of the Veteran's claim may be awarded when the evidence shows that the Veteran met all eligibility criteria for the liberalized benefit on the effective date of the liberalizing law or VA issue (May 8, 2001) and that such eligibility existed continuously from that date to the date of claim or administrative determination of entitlement.  38 C.F.R. § 3.114.  The eligibility criteria include a diagnosis of the claimed disorder.

The relevant facts are not in dispute.  On September 28, 2006, the RO received the Veteran's claim for service connection for diabetes mellitus.  Associated with the claim was a Physician's Statement from a VA physician, dated September 21, 2006, which notes that the Veteran had been diagnosed with diabetes mellitus.  The Veteran was therefore afforded a VA examination in November 2006.  A report from that examination notes that the Veteran's diabetes mellitus "has existed since September, 2006."  It thus appears that the Veteran filed a claim for service connection for diabetes mellitus within days of the initial diagnosis.  

In the March 2007 rating decision, the RO granted service connection for type II diabetes mellitus on a presumptive basis due to the Veteran's presumed exposure to herbicides while serving in Vietnam.  38 C.F.R. §§ 3.307, 3.309.  The RO assigned an effective date of September 28, 2006, since this was the date it had received his claim.  The Board agrees with the RO's finding that September 28, 2006, is the date of claim, as a careful review of the claims file reveals neither a formal nor an informal claim for service connection for diabetes mellitus prior to this date.  Thus, the date of claim in this case is September 28, 2006.  The Board will therefore analyze whether an effective date earlier than September 28, 2006, is warranted under Nehmer. 

Since service connection for the Veteran's diabetes mellitus was granted based on exposure to herbicides in Vietnam, he is a Nehmer class member.  However, the Veteran was not denied compensation for diabetes mellitus between September 25, 1985, and May 3, 1989, and he did not submit a claim for service connection for such condition between May 3, 1989, and May 8, 2001 - the date on which the liberalizing law that added diabetes as a disease presumptively due to in-service exposure to herbicides became effective.  See Liesegang, 312 F.3d at 1368.  As such, the effective date must be assigned pursuant to 38 C.F.R. §§ 3.114 and 3.400.  See 38 C.F.R. § 3.816(c)(4).  As the Veteran's claim was filed on September 28, 2006, many years after he was discharged from service, as a general matter, the effective date would be the date of receipt of the claim.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  As noted above, however, a liberalizing law applies and the criteria for retroactive payment pursuant to 38 C.F.R. § 3.114 are applicable.  Under 38 C.F.R. § 3.114, an effective date one year prior to the date of the Veteran's claim may be awarded when the evidence shows that the Veteran met all eligibility criteria for the liberalized benefit on the effective date of the liberalizing law or VA issue (May 8, 2001), and that such eligibility existed continuously from that date to the date of claim or administrative determination of entitlement.  The eligibility criteria include a diagnosis of the claimed disorder.  

Here, though, the Veteran was not diagnosed with diabetes mellitus until September 2006, at about the same time he filed his claim for service connection.  A review of the claims file indicates that a diagnosis of diabetes mellitus was first noted in the September 2006 Physician's Statement.  This is consistent with the November 2006 VA examination report, wherein the VA examiner noted that "The condition has existed since September, 2006."  Thus, since the Veteran's diabetes mellitus was first diagnosed at about the time he filed his claim in September 2006, there is no basis to grant an effective date prior to September 28, 2006.  

As such, the Board finds that the preponderance of the evidence is against the claim for an effective date earlier than September 28, 2006, for the grant of service connection for type II diabetes mellitus.  And because the preponderance of the evidence is against this claim, the doctrine of reasonable doubt is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3. 

IX.  Entitlement to an Effective Date Earlier than November 14, 2006, for the Grant of Service Connection for Peripheral Vascular Disease of the Lower Extremities, Diabetic Nephropathy, Erectile Dysfunction, and SMC for Loss of Use of a Creative Organ

The RO granted service connection for peripheral vascular disease of the lower extremities, diabetic nephropathy, erectile dysfunction, and SMC for loss of use of a creative organ, since each of these disabilities is associated with the Veteran's diabetes mellitus.  The RO assigned an effective date of November 14, 2006, these associated disabilities, since this was the date that they were first diagnosed on VA examination.  However, the Board finds that an earlier effective date of September 28, 2006, is warranted for each award. 

As noted, on September 28, 2006, the RO had received the Veteran's claim for service connection for diabetes mellitus.  This is also considered the date of claim for all disabilities associated with his diabetes mellitus, including peripheral vascular disease of the lower extremities, diabetic nephropathy, erectile dysfunction, and SMC for loss of use of a creative organ, since they are part of his diabetes mellitus.  Unlike the diabetes, however, the RO did not assign an effective date from the date of claim on September 28, 2006, since these associated disabilities were not identified until a VA examination was performed on November 14, 2006.  The RO assigned an effective date of November 14, 2006, as it determined this to be the date entitlement arose.  See 38 C.F.R. § 3.400 (generally, the effective date will be the date of receipt of the claim or the date entitlement arose, whichever is the later).  

Because the Veteran's diabetes was diagnosed at the time he filed his claim on September 28, 2006, the Board finds that he also suffered from peripheral vascular disease of the lower extremities, diabetic nephropathy, erectile dysfunction, and loss of use of a creative organ, since each of these conditions is associated with diabetes mellitus.  These conditions were also diagnosed in November 2006, just a few months after the initial diagnosis of diabetes mellitus.  Thus, resolving all reasonable doubt in the Veteran's favor, the Board finds that these conditions were also present at the time he filed his claim on September 28, 2006, just a few months prior to his VA examination on November 14, 2006.  Therefore, the Board finds that the effective date of these associated disabilities should be the same as the effective date of his diabetes mellitus, which the date of claim on September 28, 2006.  In conclusion, the Board finds that an earlier effective date of September 28, 2006, is warranted for peripheral vascular disease of the lower extremities, diabetic nephropathy, erectile dysfunction, and SMC for loss of use of a creative organ.  The appeal is granted to this extent only. 


ORDER

Service connection for a myopia and presbyopia (claimed as a vision condition) is denied. 

An initial disability rating higher than 20 percent for type II diabetes mellitus is denied.  

An initial disability rating higher than 60 percent for diabetic nephropathy is denied.  

A higher initial 40 percent rating is granted for peripheral vascular disease of the left lower extremity prior to June 4, 2007, subject to the laws and regulations governing the payment of VA compensation.

A higher initial 40 percent rating is granted for peripheral vascular disease of the right lower extremity prior to June 4, 2007, subject to the laws and regulations governing the payment of VA compensation.

A rating higher than 60 percent for peripheral vascular disease of the left lower extremity since June 4, 2007, is denied.

A rating higher than 60 percent for peripheral vascular disease of the right lower extremity since June 4, 2007, is denied.

An initial compensable disability rating for erectile dysfunction is denied.  

An effective date earlier than September 28, 2006, for the grant of service connection for type II diabetes mellitus is denied. 

An earlier effective date of September 28, 2006, is granted for the award of service connection for peripheral vascular disease of the lower extremities, diabetic nephropathy, erectile dysfunction, and SMC for loss of use of a creative organ.


REMAND

A.  Service Connection for PTSD

The Veteran's stressors of coming under enemy attack in Vietnam appear to fall within the purview of this new version of 38 C.F.R. § 3.304(f)(3), meaning that independent corroboration is not needed.  In any event, however, evidence in the claims file corroborates these stressors.  In a February 1995 report, the ESG noted that a significant amount of sniper, rocket, and satchel incidents occurred in the area of operation of the Veteran's unit during the period from August 1969 to January 1970.  So the Veteran's stressors of coming under enemy attack while stationed in Vietnam have been confirmed.  Because the diagnosis of the Veteran's psychiatric disability is unclear, and given the new liberalizing law regarding PTSD, the Board finds that this issue must be remanded for further development, to include a VA psychiatric examination.

B.  TDIU

As mentioned in the Introduction, in a July 2007 rating decision the RO denied the Veteran's claim of entitlement to a TDIU.  He responded by filing a timely NOD in November 2007.  The Veteran's combined disability rating was subsequently increased to 100 percent, effective June 4, 2007.  To date, the RO has not issued him an SOC with respect to this claim.  Under these circumstances, the Board has recharacterized the issue as entitlement to TDIU prior to June 4, 2007.  In any event, the Board has no discretion and is obliged to remand this issue to the RO for the issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).

Accordingly, the case is REMANDED for the following action:

1.  After associating all pertinent, outstanding records with the claims folder, schedule the Veteran for a VA psychiatric examination to determine the nature and etiology of any psychiatric disorders show to be present.  The claims file and a copy of this remand must be provided to the examiner for review.  The examiner must diagnose all psychiatric disabilities found to be present and must rule in or exclude a diagnosis of PTSD.  If a psychiatric disability other than PTSD is diagnosed, the examiner must state whether it is at least as likely as not that the disability is related to or had its onset in service.  In offering this assessment, the examiner must acknowledge and discuss the Veteran's competent lay report regarding the onset of his psychiatric disability.  All findings and conclusions should be set forth in a legible report.

2.  The RO must issue the veteran an SOC with respect to his claim seeking a TDIU. 

3.  Then readjudicate the Veteran's claim of entitlement to service connection for a psychiatric disorder, to include PTSD, in light of the additional evidence.  If the claim is not granted to his satisfaction, send him and his representative another supplemental statement of the case and give them an opportunity to respond to it before returning the file to the Board for further appellate consideration of these claims.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


